                                3:18-cv-03205-SLD-JEH # 34-11               Page 1 of 2
                                                                                                                 E-FILED
                                                                                Thursday, 08 October, 2020 05:47:32 PM
                                                                                           Clerk, U.S. District Court, ILCD

From:                Patel, Hinal <HPatel@atg.state.il.us>
Sent:                Thursday, September 17, 2020 8:54 AM
To:                  Rachel Sifuentes
Cc:                  Jim Gaughan
Subject:             [EXTERNAL EMAIL] RE: Cobbs v. Watson, et al. No. 18-cv-3205-SLD-JEH - Internal Investigation


Rachel‐

The facility confirmed with me this morning, there is no documentation. According to Internal Affairs, there would only
be documentation if an investigation was open. Here, there was no investigation open into these allegations as they
were found to be unsubstantiated.

Best,
Hinal

From: Patel, Hinal
Sent: Wednesday, September 16, 2020 6:30 PM
To: 'Rachel Sifuentes' <RSifuentes@rshc‐law.com>
Cc: Jim Gaughan <jgaughan@rshc‐law.com>
Subject: RE: Cobbs v. Watson, et al. No. 18‐cv‐3205‐SLD‐JEH ‐ Internal Investigation

Rachel‐

Thank you for the email reminder. As a preliminary response to your request, there is still no actual investigation that
took place. Rather when IA was sent the grievance they “reviewed and looked into” the allegations (Ms. Goins may have
used the term investigation to mean this) and indicated to her (in the grievance officer’s response) that the potential
persons involved were interviewed and the allegations were not substantiated. This would mean that no formal
investigation was done, because the allegations were unsubstantiated which would not warrant an investigation.

I have requested if there is any documentation of interviews as indicated in the grievance response and am awaiting a
response into this request.

Hinal

From: Rachel Sifuentes <RSifuentes@rshc‐law.com>
Sent: Wednesday, September 16, 2020 6:06 PM
To: Patel, Hinal <HPatel@atg.state.il.us>
Cc: Jim Gaughan <jgaughan@rshc‐law.com>
Subject: Cobbs v. Watson, et al. No. 18‐cv‐3205‐SLD‐JEH ‐ Internal Investigation

Dear Hinal,

As discussed, we have made discovery requests seeking all information and documents from any investigations related
to Defendants’ assault of Mr. Cobbs, his injuries, and witnesses and other people with knowledge about the
incident. See our Request for Production Nos. 12, 16, 25 and our Interrogatories Nos. 2, 3, 5, 9, 17.

Ms. Goins testified today that an internal investigation was performed and information and material from that
investigation was provided to her. No such information or documents have been produced to us in this
                                                            1
                                3:18-cv-03205-SLD-JEH # 34-11                Page 2 of 2

case. Defendants had previously responded that no investigation had taken place. The information and materials
related to the investigation that Ms. Goins has testified in fact did occur are necessary for us to, among other things,
adequately prepare a response to Defendants’ pending motion for summary judgment regarding exhaustion of
administrative remedies.

Please produce any information and documents related to that internal investigation no later than September 23, 2020.

Sincerely,

Rachel F. Sifuentes
Riley Safer Holmes & Cancila LLP
70 W. Madison Street, Suite 2900
Chicago, IL 60602
(312) 471‐8730
rsifuentes@rshc‐law.com
www.rshc‐law.com




CONFIDENTIALITY NOTE: This e-mail is intended only for the use of the individual or entity to which it is
addressed and may contain information that is privileged, confidential and exempt from disclosure under
applicable law. If the reader of this e-mail message is not the intended recipient, or the employee or agent
responsible for delivery of the message to the intended recipient, you are hereby notified that any dissemination,
distribution or copying of this communication is prohibited. If you have received this e-mail in error, please
notify us immediately by telephone at (312) 471-8700 and also indicate the sender's name. Thank you.




                                                             2
